PER CURIAM
Defendant appeals his convictions for a number of felonies, making multiple assignments of error. We reject his contentions with one exception, his sentence on count 9, kidnapping in the first degree. We remand for resentencing.
The court sentenced defendant to two upward departures on count 9, which in his case resulted in a minimum sentence of 260 months. However, the crime is a Class A felony with a maximum sentence of 20 years, or 240 months. The state concedes that the sentence that the court imposed exceeds what the statute permits. Although defendant did not object at the time of sentencing, the error is apparent on the face of the record, and we exercise our discretion to review it. See State v. Remme, 173 Or App 546, 565-66, 23 P3d 374 (2001).
Sentence on count 9 vacated; remanded for resent-encing; otherwise affirmed.